Exhibit 10.63

AMENDMENT NO. ONE

TO

LICENSE AGREEMENT

THIS AMENDMENT NUMBER ONE TO LICENSE AGREEMENT FOR INTERFERON GAMMA
(“Amendment”) is entered into effective December 28, 1998, between Genentech,
Inc. (“Genentech”) and Connetics Corporation (“Connetics”). Terms not otherwise
defined in this Amendment shall have the meanings as defined in the License
Agreement.

RECITALS

 

A. The parties have previously entered into a License Agreement effective May 5,
1998, relating to interferon gamma (the “License Agreement”), together with a
Stock Purchase Agreement of even date (the “Stock Agreement”).

 

B. Pursuant to Section 2.3(c) of the License Agreement, Connetics had the right
to sublicense the Agreement to InterMune, and has in fact entered into a
sublicense to that effect dated August 21, 1998.

 

C. Pursuant to Section 8.1 of the License Agreement, and the terms of the Stock
Agreement, Connetics agreed to issue additional stock to Genentech if certain
conditions were not met by December 28, 1998, and the parties anticipate that
those conditions will not be met by that date.

 

D. The parties desire to amend the License Agreement effective as of the date
first written above, on the terms forth in this Amendment, and simultaneously
with a corresponding Amendment Number One to the Stock Purchase Agreement
(“Stock Agreement Amendment”).

NOW THEREFORE, the parties agree as follows:

AGREEMENT

 

1. Section 8.1 of the License Agreement is hereby amended to read in its
entirety as follows:

8.1 Up-front Payment. Connetics shall issue to Genentech upon the Original
Closing Date (as defined in the Stock Agreement) shares of Connetics Common
Stock (“Original Issuance Shares” as defined in the Stock Agreement) with a fair
market value equal to two million dollars ($2,000,000), on the terms and
conditions set forth in the Stock Agreement. If on the Notification Date or, if
later, the Second Closing Date (each as defined in the Stock Agreement
Amendment), the aggregate market value of the Original Issuance Shares (based on
the Second Issuance Price, as defined in the Stock Agreement Amendment) is less
than $4,000,000, then Connetics shall issue to Genentech on the Second Closing
Date that number of additional shares of its Common Stock (the “Second Issuance
Shares”) equal to the lesser of: (i) the number of shares necessary to increase
the aggregate market value of the Original Issuance Shares (based on the Second
Issuance Price) and the Second Issuance Shares (based on the Second Issuance
Price) to $4,000,000; or (ii) the number of shares



--------------------------------------------------------------------------------

(rounded to the nearest whole number) necessary to increase the aggregate number
of shares of Connetics Common Stock held by Genentech (exclusive of any shares
that Genentech has purchased from parties other than Connetics) to 9.9% of
Connetics’ total outstanding shares of Common Stock as of the close of business
on the Notification Date or the Second Closing Date, if later. In lieu of all or
any portion of the Second Issuance Shares that Connetics is obligated to issue
to Genentech on the Second Closing Date, Connetics may elect to pay Genentech
the cash value of such Second Issuance Shares (based on the Second Issuance
Price). The Original Closing of the stock issuances shall take place as
described in the Stock Agreement and the Second Closing of the stock issuances
shall take place as described in the Stock Agreement Amendment. In the event
that Connetics does not issue to Genentech all of the Second Issuance Shares or
the cash value of the Second Issuance Shares, Genentech may, in addition to
other remedies available to it by law or in equity, immediately terminate this
Agreement and the licenses granted to Connetics under this Agreement. Such
termination by Genentech of the Agreement and the licenses hereunder does not
discharge Connetics’ obligation to issue all of the Second Issuance Shares or to
pay to Genentech the cash value of the Second Issuance Shares. The up-front
payment shall not be creditable against any royalty payments owed by Connetics
under Sections 8.3 and 8.4 of this Agreement.

 

2. To the extent necessary, the remaining provisions of the License Agreement
are amended to reflect the revised definitions of Second Closing Date and Second
Issuance Shares, as modified by the Stock Agreement Amendment.

 

3. The remainder of the License Agreement, including the exhibits to that
Agreement (except the Stock Agreement, to the extent modified by the Stock
Agreement Amendment), will continue in full force and effect as though fully set
forth in this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment Number One to
License Agreement as of the date first written above.

 

Genentech, Inc. Connetics Corporation By:

/s/ W. D. Young KM

By:

/s/ T. Wiggans

William D. Young

Chief Operating Officer

Thomas G. Wiggans

President and Chief Executive Officer

 

Page 2 of 2